UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2015 Date of reporting period:	March 31, 2015 Item 1. Schedule of Investments: VT George Putnam Balanced Fund The fund's portfolio 3/31/15 (Unaudited) COMMON STOCKS (65.6%) (a) Shares Value Basic materials (3.2%) Agnico-Eagle Mines, Ltd. (Canada) 932 $26,040 Air Products & Chemicals, Inc. 1,137 172,005 Alcoa, Inc. 1,882 24,315 Allegheny Technologies, Inc. 1,793 53,808 Axalta Coating Systems, Ltd. (NON) 12,183 336,494 Axiall Corp. 2,238 105,052 Boise Cascade Co. (NON) 1,443 54,055 CF Industries Holdings, Inc. 776 220,136 Croda International PLC (United Kingdom) 2,575 104,523 Dow Chemical Co. (The) 6,092 292,294 E.I. du Pont de Nemours & Co. 6,433 459,767 Fortune Brands Home & Security, Inc. 9,687 459,939 Freeport-McMoRan, Inc. (Indonesia) 3,719 70,475 Goldcorp, Inc. (Canada) 722 13,083 Hi-Crush Partners LP (Units) 1,827 64,073 Huntsman Corp. 6,106 135,370 Martin Marietta Materials, Inc. 328 45,854 Monsanto Co. 4,314 485,498 Newmont Mining Corp. 761 16,521 Nucor Corp. 2,042 97,056 Packaging Corp. of America 1,537 120,178 Praxair, Inc. 1,509 182,197 Sealed Air Corp. 5,038 229,531 Sherwin-Williams Co. (The) 2,038 579,811 Smurfit Kappa Group PLC (Ireland) 1,346 37,922 Steel Dynamics, Inc. 1,100 22,110 Symrise AG (Germany) 6,589 416,761 Tronox, Ltd. Class A 1,032 20,981 Capital goods (3.6%) Airbus Group NV (France) 2,114 137,369 Allegion PLC (Ireland) 3,571 218,438 Bombardier, Inc. Class B (Canada) 220,524 435,285 Canadian Solar, Inc. (Canada) (NON) 1,634 54,559 Embraer SA ADR (Brazil) 151 4,643 Gaztransport Et Technigaz SA (France) 4,561 269,143 General Dynamics Corp. 2,230 302,678 HD Supply Holdings, Inc. (NON) 8,627 268,774 Hubbell, Inc. Class B 1,760 192,931 Manitowoc Co., Inc. (The) 7,177 154,736 Meggitt PLC (United Kingdom) 18,452 149,913 Mobileye NV (Israel) (NON) 1,551 65,189 Northrop Grumman Corp. 7,499 1,207,039 Oshkosh Corp. 3,588 175,059 Pall Corp. 2,260 226,881 Raytheon Co. 7,114 777,205 United Technologies Corp. 6,486 760,159 Communication services (2.7%) American Tower Corp. (R) 7,055 664,228 Charter Communications, Inc. Class A (NON) 2,450 473,120 Comcast Corp. Class A 17,167 969,420 DISH Network Corp. Class A (NON) 7,068 495,184 Equinix, Inc. (R) 629 146,463 Liberty Global PLC Ser. C (United Kingdom) (NON) 10,299 512,993 Time Warner Cable, Inc. 643 96,373 Verizon Communications, Inc. 16,285 791,940 Computers (3.6%) Anixter International, Inc. (NON) 1,113 84,733 Apple, Inc. 31,677 3,941,569 Arista Networks, Inc. (NON) 1,447 102,057 Castlight Health, Inc. Class B (NON) 23,045 178,829 EMC Corp. 4,285 109,525 Hewlett-Packard Co. 7,881 245,572 SanDisk Corp. 3,528 224,451 Synaptics, Inc. (NON) 1,143 92,932 Western Digital Corp. 4,573 416,189 Conglomerates (0.3%) Siemens AG (Germany) 1,322 143,126 Tyco International PLC 8,207 353,393 Consumer cyclicals (8.0%) Advance Auto Parts, Inc. 754 112,866 Amazon.com, Inc. (NON) 2,899 1,078,718 Bed Bath & Beyond, Inc. (NON) 3,903 299,653 Brunswick Corp. 2,333 120,033 CaesarStone Sdot-Yam, Ltd. (Israel) 2,967 180,127 CBS Corp. Class B (non-voting shares) 5,608 340,013 Ctrip.com International, Ltd. ADR (China) (NON) 4,969 291,283 Dollar General Corp. (NON) 4,757 358,583 Five Below, Inc. (NON) 8,621 306,649 Freshpet, Inc. (NON) 1,928 37,461 GameStop Corp. Class A 42 1,594 Gap, Inc. (The) 5,965 258,463 GNC Holdings, Inc. Class A 1,015 49,806 Hanesbrands, Inc. 7,632 255,748 Hilton Worldwide Holdings, Inc. (NON) 9,792 290,039 Home Depot, Inc. (The) 6,283 713,812 Kimberly-Clark Corp. 2,787 298,516 Live Nation Entertainment, Inc. (NON) 13,435 338,965 Macy's, Inc. 3,601 233,741 MasterCard, Inc. Class A 6,014 519,549 Michael Kors Holdings, Ltd. (NON) 4,636 304,817 Michaels Cos., Inc. (The) (NON) 4,116 111,379 NIKE, Inc. Class B 5,031 504,760 Office Depot, Inc. (NON) 4,342 39,946 Penn National Gaming, Inc. (NON) 10,683 167,296 Priceline Group, Inc. (The) (NON) 556 647,267 PulteGroup, Inc. 6,342 140,983 RE/MAX Holdings, Inc. Class A 7,435 246,916 Rollins, Inc. 7,260 179,540 Tiffany & Co. 2,473 217,649 Time Warner, Inc. 8,484 716,389 TiVo, Inc. (NON) 5,250 55,703 TJX Cos., Inc. (The) 5,771 404,259 Tumi Holdings, Inc. (NON) 10,097 246,973 Vail Resorts, Inc. 1,829 189,155 Vulcan Materials Co. 727 61,286 Wal-Mart Stores, Inc. 3,556 292,481 Walt Disney Co. (The) 8,503 891,880 Whirlpool Corp. 825 166,700 Wyndham Worldwide Corp. 2,693 243,636 Wynn Resorts, Ltd. 1,787 224,948 Consumer staples (5.8%) Avon Products, Inc. 29,932 239,157 Bright Horizons Family Solutions, Inc. (NON) 3,010 154,323 Coca-Cola Co. (The) 15,096 612,143 Costco Wholesale Corp. 3,099 469,483 Coty, Inc. Class A (NON) 16,216 393,562 CVS Health Corp. 6,981 720,509 Energizer Holdings, Inc. 3,370 465,229 Estee Lauder Cos., Inc. (The) Class A 6,016 500,291 Groupon, Inc. (NON) 9,656 69,620 GrubHub, Inc. (NON) 1,481 67,223 Hershey Co. (The) 1,190 120,083 JM Smucker Co. (The) 1,733 200,560 Keurig Green Mountain, Inc. 4,508 503,679 Kraft Foods Group, Inc. 4,368 380,518 McCormick & Co., Inc. (non-voting shares) 650 50,135 Mead Johnson Nutrition Co. 2,168 217,949 Mondelez International, Inc. Class A 10,844 391,360 PepsiCo, Inc. 10,800 1,032,696 Philip Morris International, Inc. 13,620 1,025,995 Pinnacle Foods, Inc. 3,215 131,204 Restaurant Brands International LP (Units) (Canada) (NON) 22 804 Restaurant Brands International, Inc. (Canada) (NON) 4,411 169,427 Starbucks Corp. 3,302 312,699 Ulta Salon, Cosmetics & Fragrance, Inc. (NON) 267 40,277 Walgreens Boots Alliance, Inc. 3,525 298,497 Yum! Brands, Inc. 3,568 280,873 Electronics (3.4%) Agilent Technologies, Inc. 6,922 287,609 Broadcom Corp. Class A 11,355 491,615 Honeywell International, Inc. 8,496 886,218 Intel Corp. 23,698 741,036 L-3 Communications Holdings, Inc. 11,967 1,505,329 Micron Technology, Inc. (NON) 20,995 569,594 Skyworks Solutions, Inc. 2,798 275,015 Texas Instruments, Inc. 8,477 484,757 Energy (5.0%) Anadarko Petroleum Corp. 6,483 536,857 Antero Resources Corp. (NON) 3,417 120,688 Baker Hughes, Inc. 4,805 305,502 Cabot Oil & Gas Corp. 5,577 164,689 Cheniere Energy, Inc. (NON) 1,216 94,118 CONSOL Energy, Inc. 1,179 32,882 EnCana Corp. (Canada) 6,256 69,754 Energen Corp. 958 63,228 EOG Resources, Inc. 14,383 1,318,777 EP Energy Corp. Class A (NON) 6,436 67,449 Exxon Mobil Corp. 24,381 2,072,385 Genel Energy PLC (United Kingdom) (NON) 13,044 90,985 Gulfport Energy Corp. (NON) 2,361 108,394 Halliburton Co. 4,896 214,836 MarkWest Energy Partners LP 3,438 227,252 Plains All American Pipeline LP 382 18,630 QEP Resources, Inc. 5,443 113,487 Royal Dutch Shell PLC ADR Class A (United Kingdom) 4,606 274,748 Schlumberger, Ltd. 7,041 587,501 Suncor Energy, Inc. (Canada) 2,719 79,531 Total SA ADR (France) 11,681 580,078 Valero Energy Corp. 5,126 326,116 Whiting Petroleum Corp. (NON) 3,174 98,077 Financials (10.2%) AllianceBernstein Holding LP (Partnership shares) 3,780 116,689 Altisource Residential Corp. (R) 2,346 48,938 American Express Co. 3,778 295,137 American International Group, Inc. 13,315 729,529 Ameriprise Financial, Inc. 2,810 367,660 Assured Guaranty, Ltd. 14,301 377,403 AvalonBay Communities, Inc. (R) 1,410 245,693 Bank of America Corp. 60,280 927,709 Berkshire Hathaway, Inc. Class B (NON) 2,721 392,695 Boston Properties, Inc. (R) 1,519 213,389 Capital One Financial Corp. 2,028 159,847 Carlyle Group LP (The) 11,411 309,238 Charles Schwab Corp. (The) 24,693 751,655 Citigroup, Inc. 25,991 1,339,056 CME Group, Inc. 3,476 329,212 Discover Financial Services 7,211 406,340 Equity Lifestyle Properties, Inc. (R) 2,198 120,780 Essex Property Trust, Inc. (R) 495 113,801 Federal Realty Investment Trust (R) 295 43,427 Gaming and Leisure Properties, Inc. (R) 6,068 223,727 General Growth Properties (R) 6,727 198,783 Genworth Financial, Inc. Class A (NON) 33,044 241,552 Goldman Sachs Group, Inc. (The) 2,879 541,166 Hartford Financial Services Group, Inc. (The) 12,101 506,064 Invesco, Ltd. 3,603 143,003 JPMorgan Chase & Co. 27,253 1,650,987 KeyCorp 26,424 374,164 KKR & Co. LP 19,556 446,072 Marcus & Millichap, Inc. (NON) 1,334 49,998 MetLife, Inc. 2,066 104,436 Morgan Stanley 3,941 140,654 Pebblebrook Hotel Trust (R) 1,039 48,386 Plum Creek Timber Co., Inc. (R) 1,300 56,485 Prologis, Inc. (R) 1,815 79,061 Prudential PLC (United Kingdom) 17,151 424,662 Public Storage (R) 606 119,467 Regions Financial Corp. 31,658 299,168 Simon Property Group, Inc. (R) 1,200 234,768 State Street Corp. 1,676 123,236 Urban Edge Properties (R) 595 14,102 Visa, Inc. Class A 12,578 822,727 Vornado Realty Trust (R) 877 98,224 Wells Fargo & Co. 22,290 1,212,576 Health care (10.3%) Abbott Laboratories 2,403 111,331 AbbVie, Inc. 12,452 728,940 Actavis PLC (NON) 4,499 1,339,105 Aetna, Inc. 1,244 132,523 AmerisourceBergen Corp. 968 110,033 Anthem, Inc. 1,439 222,196 Baxter International, Inc. 32 2,192 Becton Dickinson and Co. 2,255 323,795 Biogen, Inc. (NON) 2,168 915,416 Boston Scientific Corp. (NON) 19,502 346,161 Bristol-Myers Squibb Co. 14,368 926,736 C.R. Bard, Inc. 1,811 303,071 Cardinal Health, Inc. 4,884 440,879 Celgene Corp. (NON) 8,535 983,915 Cerner Corp. (NON) 772 56,557 Cigna Corp. 4,000 517,760 Cooper Cos., Inc. (The) 651 122,010 Diplomat Pharmacy, Inc. (NON) 2,646 91,499 Eli Lilly & Co. 8,349 606,555 Endo International PLC (NON) 1,589 142,533 Express Scripts Holding Co. (NON) 2,523 218,921 Gilead Sciences, Inc. (NON) 14,897 1,461,843 HCA Holdings, Inc. (NON) 2,952 222,079 Johnson & Johnson 5,073 510,344 McKesson Corp. 2,054 464,615 Medtronic PLC 9,629 750,966 Merck & Co., Inc. 12,414 713,557 Mylan NV (NON) 7,436 441,327 Perrigo Co. PLC 3,340 552,937 Pfizer, Inc. 19,138 665,811 Premier, Inc. Class A (NON) 5,192 195,115 Retrophin, Inc. (NON) 5,002 119,848 Thermo Fisher Scientific, Inc. 657 88,261 Universal Health Services, Inc. Class B 1,909 224,708 Ventas, Inc. (R) 2,850 208,107 Waters Corp. (NON) 1,060 131,779 Zimmer Holdings, Inc. 1,607 188,855 Semiconductor (0.6%) NXP Semiconductor NV (NON) 1,736 174,225 QUALCOMM, Inc. 10,195 706,921 Software (1.8%) Activision Blizzard, Inc. 6,613 150,280 Microsoft Corp. 35,672 1,450,245 Oracle Corp. 21,274 917,973 Tencent Holdings, Ltd. (China) 9,036 170,822 Technology (0.4%) Avago Technologies, Ltd. 4,913 623,853 Technology services (3.4%) Alibaba Group Holding, Ltd. ADR (China) (NON) 5,337 444,252 AOL, Inc. (NON) 2,594 102,748 Computer Sciences Corp. 1,840 120,115 Facebook, Inc. Class A (NON) 15,786 1,297,846 Fidelity National Information Services, Inc. 3,781 257,335 Google, Inc. Class A (NON) 15 8,321 Google, Inc. Class C (NON) 3,551 1,945,948 Pandora Media, Inc. (NON) 2,941 47,674 Salesforce.com, Inc. (NON) 8,487 567,016 Yahoo!, Inc. (NON) 9,000 399,915 Transportation (1.3%) American Airlines Group, Inc. 7,330 386,877 Canadian Pacific Railway, Ltd. (Canada) 566 103,632 Genesee & Wyoming, Inc. Class A (NON) 1,944 187,479 Spirit Airlines, Inc. (NON) 5,734 443,582 Union Pacific Corp. 8,522 923,018 Utilities and power (2.0%) American Electric Power Co., Inc. 4,974 279,788 American Water Works Co., Inc. 2,961 160,516 Calpine Corp. (NON) 14,925 341,335 Edison International 5,616 350,832 Exelon Corp. 14,435 485,160 NextEra Energy Partners LP 3,331 145,964 NextEra Energy, Inc. 2,161 224,852 NRG Energy, Inc. 17,880 450,397 PG&E Corp. 7,156 379,769 Sempra Energy 2,407 262,411 Total common stocks (cost $87,056,754) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (11.4%) (a) Principal amount Value U.S. Government Guaranteed Mortgage Obligations (1.4%) Government National Mortgage Association Pass-Through Certificates 3s, TBA, June 1, 2045 $1,000,000 $1,025,156 3s, TBA, May 1, 2045 1,000,000 1,027,656 U.S. Government Agency Mortgage Obligations (10.0%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 4 1/2s, May 1, 2044 1,048,269 1,171,993 Federal National Mortgage Association Pass-Through Certificates 5 1/2s, with due dates from July 1, 2033 to November 1, 2038 419,193 472,855 5s, August 1, 2033 151,778 169,381 4 1/2s, August 1, 2041 586,319 641,904 4 1/2s, TBA, May 1, 2045 2,000,000 2,176,250 4 1/2s, TBA, April 1, 2045 3,000,000 3,272,813 4s, TBA, April 1, 2045 1,000,000 1,069,297 3 1/2s, TBA, May 1, 2045 2,000,000 2,096,016 3 1/2s, TBA, April 1, 2045 3,000,000 3,151,641 3s, TBA, April 1, 2045 1,000,000 1,022,500 Total U.S. government and agency mortgage obligations (cost $17,117,439) U.S. TREASURY OBLIGATIONS (10.3%) (a) Principal amount Value U.S. Treasury Notes 3 1/2s, February 15, 2018 $2,620,000 $2,815,886 2s, November 30, 2020 450,000 461,536 1 3/4s, May 31, 2016 3,010,000 3,058,883 1 1/8s, December 31, 2019 410,000 405,920 1s, August 31, 2016 2,300,000 2,318,587 0 3/4s, March 31, 2018 3,440,000 3,423,875 0 3/4s, December 31, 2017 3,210,000 3,203,260 Total U.S. treasury Obligations (cost $15,628,768) CORPORATE BONDS AND NOTES (14.7%) (a) Principal amount Value Basic materials (0.7%) Agrium, Inc. sr. unsec. unsub. notes 7 1/8s, 2036 (Canada) $45,000 $60,336 ArcelorMittal SA sr. unsec. bonds 10.6s, 2019 (France) 60,000 73,388 CF Industries, Inc. company guaranty sr. unsec. notes 5 3/8s, 2044 77,000 86,092 CF Industries, Inc. company guaranty sr. unsec. notes 5.15s, 2034 53,000 57,927 CF Industries, Inc. company guaranty sr. unsec. unsub. notes 7 1/8s, 2020 11,000 13,254 Cytec Industries, Inc. sr. unsec. unsub. notes 3 1/2s, 2023 30,000 30,263 Eastman Chemical Co. sr. unsec. unsub. notes 6.3s, 2018 15,000 16,924 Eastman Chemical Co. sr. unsec. unsub. notes 3.8s, 2025 35,000 36,341 Georgia-Pacific, LLC sr. unsec. unsub. notes 7 3/4s, 2029 135,000 190,419 Glencore Finance Canada, Ltd. 144A company guaranty sr. unsec. notes 6s, 2041 (Canada) 5,000 5,494 Glencore Finance Canada, Ltd. 144A company guaranty sr. unsec. unsub. bonds 5.8s, 2016 (Canada) 66,000 70,239 Glencore Funding, LLC 144A company guaranty sr. unsec. unsub. notes 4 5/8s, 2024 34,000 35,278 International Paper Co. sr. unsec. notes 8.7s, 2038 10,000 14,938 Methanex Corp. sr. unsec. unsub. notes 3 1/4s, 2019 (Canada) 61,000 62,698 Mosaic Co. (The) sr. unsec. notes 3 3/4s, 2021 30,000 31,754 Mosaic Co. (The) sr. unsec. unsub. notes 5 5/8s, 2043 21,000 24,893 Mosaic Co. (The) sr. unsec. unsub. notes 5.45s, 2033 9,000 10,480 Rock-Tenn Co. company guaranty sr. unsec. unsub. notes 4.45s, 2019 25,000 26,846 Rockwood Specialties Group, Inc. company guaranty sr. unsec. notes 4 5/8s, 2020 25,000 26,031 Temple-Inland, Inc. sr. unsec. unsub. notes 6 5/8s, 2018 30,000 33,595 Union Carbide Corp. sr. unsec. unsub. bonds 7 3/4s, 2096 45,000 60,775 Westvaco Corp. company guaranty sr. unsec. unsub. notes 8.2s, 2030 30,000 42,370 Westvaco Corp. company guaranty sr. unsec. unsub. notes 7.95s, 2031 9,000 12,136 Weyerhaeuser Co. sr. unsec. unsub. notes 7 3/8s, 2032 (R) 82,000 110,167 Capital goods (0.3%) Delphi Corp. company guaranty sr. unsec. unsub. notes 5s, 2023 5,000 5,363 Legrand France SA sr. unsec. unsub. debs 8 1/2s, 2025 (France) 104,000 147,315 Parker Hannifin Corp. sr. unsec. unsub. notes Ser. MTN, 6 1/4s, 2038 125,000 170,909 Republic Services, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2019 40,000 45,349 United Technologies Corp. sr. unsec. notes 5.7s, 2040 15,000 19,346 United Technologies Corp. sr. unsec. unsub. notes 4 1/2s, 2042 35,000 38,820 Communication services (1.2%) American Tower Corp. sr. unsec. unsub. notes 3.4s, 2019 (R) 95,000 98,105 CC Holdings GS V, LLC/Crown Castle GS III Corp. company guaranty sr. notes 3.849s, 2023 30,000 30,372 CenturyLink, Inc. sr. unsec. unsub. notes Ser. G, 6 7/8s, 2028 26,000 27,040 Comcast Cable Communications Holdings, Inc. company guaranty sr. unsec. notes 9.455s, 2022 25,000 36,373 Comcast Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2035 27,000 36,691 Crown Castle Towers, LLC 144A company guaranty sr. notes 4.883s, 2020 105,000 115,292 Koninklijke KPN NV sr. unsec. unsub. bonds 8 3/8s, 2030 (Netherlands) 10,000 14,459 NBCUniversal Media, LLC sr. unsec. unsub. notes 6.4s, 2040 55,000 75,141 Qwest Corp. sr. unsec. notes 6 3/4s, 2021 21,000 24,071 Rogers Communications, Inc. company guaranty sr. unsec. bonds 8 3/4s, 2032 (Canada) 10,000 14,399 Rogers Communications, Inc. company guaranty sr. unsec. unsub. notes 4 1/2s, 2043 (Canada) 35,000 36,000 SBA Tower Trust 144A company guaranty sr. notes 5.101s, 2017 175,000 184,614 SES SA 144A company guaranty sr. unsec. notes 5.3s, 2043 (France) 40,000 45,146 TCI Communications, Inc. sr. unsec. unsub. notes 7 7/8s, 2026 45,000 63,661 Telecom Italia SpA 144A sr. unsec. notes 5.303s, 2024 (Italy) 200,000 209,500 Telefonica Emisiones SAU company guaranty sr. unsec. notes 5.462s, 2021 (Spain) 125,000 142,854 Telefonica Emisiones SAU company guaranty sr. unsec. notes 4.57s, 2023 (Spain) 150,000 165,061 Telefonica Emisiones SAU company guaranty sr. unsec. unsub. notes 7.045s, 2036 (Spain) 10,000 13,668 Verizon Communications, Inc. sr. unsec. unsub. notes 6.4s, 2033 2,000 2,496 Verizon Communications, Inc. 144A sr. unsec. unsub. notes 4.522s, 2048 210,000 209,048 Verizon New Jersey, Inc. company guaranty sr. unsec. unsub. bonds 8s, 2022 110,000 139,098 Verizon New York, Inc. company guaranty sr. unsec. notes Ser. B, 7 3/8s, 2032 11,000 13,737 Verizon Pennsylvania, Inc. company guaranty sr. unsec. bonds 8.35s, 2030 135,000 179,287 Consumer cyclicals (1.4%) 21st Century Fox America, Inc. company guaranty sr. unsec. debs. 7 3/4s, 2024 135,000 174,716 21st Century Fox America, Inc. company guaranty sr. unsec. notes 7.85s, 2039 25,000 37,781 Autonation, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2020 43,000 47,300 Bed Bath & Beyond, Inc. sr. unsec. notes 5.165s, 2044 85,000 93,730 CBS Corp. company guaranty sr. unsec. debs. 7 7/8s, 2030 127,000 176,153 Dollar General Corp. sr. unsec. notes 3 1/4s, 2023 80,000 77,741 Expedia, Inc. company guaranty sr. unsec. unsub. notes 5.95s, 2020 88,000 99,341 Ford Motor Co. sr. unsec. unsub. notes 9.98s, 2047 34,000 55,798 Ford Motor Co. sr. unsec. unsub. notes 7 3/4s, 2043 210,000 289,588 Ford Motor Co. sr. unsec. unsub. notes 7.4s, 2046 20,000 29,597 GLP Capital LP/GLP Financing II, Inc. company guaranty sr. unsec. notes 4 3/8s, 2018 25,000 25,688 Grupo Televisa SAB sr. unsec. bonds 6 5/8s, 2040 (Mexico) 90,000 110,986 Historic TW, Inc. company guaranty sr. unsec. unsub. bonds 9.15s, 2023 95,000 131,203 Host Hotels & Resorts LP sr. unsec. unsub. notes 6s, 2021 (R) 48,000 55,561 Host Hotels & Resorts LP sr. unsec. unsub. notes 5 1/4s, 2022 (R) 22,000 24,474 Hyatt Hotels Corp. sr. unsec. unsub. notes 3 3/8s, 2023 30,000 30,283 INVISTA Finance, LLC 144A company guaranty sr. notes 4 1/4s, 2019 12,000 11,925 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 6.9s, 2029 34,000 44,145 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 6.7s, 2034 40,000 53,514 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 6.65s, 2024 18,000 22,588 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 5 1/8s, 2042 10,000 11,201 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 3 5/8s, 2024 9,000 9,328 Macy's Retail Holdings, Inc. company guaranty sr. unsec. unsub. notes 7s, 2028 10,000 12,946 NVR, Inc. sr. unsec. unsub. notes 3.95s, 2022 65,000 68,013 O'Reilly Automotive, Inc. company guaranty sr. unsec. unsub. notes 3.85s, 2023 25,000 26,119 Owens Corning company guaranty sr. unsec. notes 9s, 2019 9,000 10,882 Priceline Group, Inc. (The) sr. unsec. unsub. notes 3.65s, 2025 16,000 16,283 QVC, Inc. company guaranty sr. notes 4.85s, 2024 50,000 51,978 Tiffany & Co. 144A sr. unsec. notes 4.9s, 2044 55,000 56,657 Time Warner, Inc. company guaranty sr. unsec. bonds 7.7s, 2032 45,000 63,994 TRW Automotive, Inc. 144A company guaranty sr. unsec. notes 4.45s, 2023 70,000 71,488 Viacom, Inc. sr. unsec. unsub. notes 5.85s, 2043 50,000 56,077 Vulcan Materials Co. sr. unsec. unsub. notes 4 1/2s, 2025 20,000 20,300 Consumer staples (1.0%) Altria Group, Inc. company guaranty sr. unsec. bonds 4s, 2024 75,000 80,501 Anheuser-Busch Cos., LLC company guaranty sr. unsec. unsub. notes 5 1/2s, 2018 115,000 128,091 Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. unsub. notes 8.2s, 2039 25,000 39,077 Campbell Soup Co. sr. unsec. unsub. notes 8 7/8s, 2021 110,000 144,859 CVS Pass-Through Trust 144A sr. mtge. notes 7.507s, 2032 155,119 201,491 CVS Pass-Through Trust 144A sr. mtge. notes 4.704s, 2036 14,533 15,896 Diageo Investment Corp. company guaranty sr. unsec. debs. 8s, 2022 99,000 131,564 ERAC USA Finance, LLC 144A company guaranty sr. unsec. notes 7s, 2037 150,000 202,270 ERAC USA Finance, LLC 144A company guaranty sr. unsec. notes 5 5/8s, 2042 85,000 99,128 ERAC USA Finance, LLC 144A company guaranty sr. unsec. notes 3.85s, 2024 32,000 33,331 Kraft Foods Group, Inc. sr. unsec. unsub. notes 6 1/2s, 2040 5,000 6,468 McDonald's Corp. sr. unsec. Ser. MTN, 6.3s, 2038 75,000 98,950 McDonald's Corp. sr. unsec. notes 5.7s, 2039 90,000 111,943 Molson Coors Brewing Co. company guaranty sr. unsec. unsub. notes 5s, 2042 25,000 26,545 Tyson Foods, Inc. company guaranty sr. unsec. bonds 4 7/8s, 2034 17,000 19,165 Tyson Foods, Inc. company guaranty sr. unsec. unsub. bonds 5.15s, 2044 23,000 26,768 Walgreens Boots Alliance, Inc. company guaranty sr. unsec. unsub. notes 3.3s, 2021 105,000 108,245 Energy (0.9%) BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 4 1/2s, 2020 (United Kingdom) 30,000 33,277 DCP Midstream, LLC 144A sr. unsec. notes 5.35s, 2020 55,000 53,477 EOG Resources, Inc. sr. unsec. notes 5 5/8s, 2019 30,000 34,488 EQT Midstream Partners LP company guaranty sr. unsec. notes 4s, 2024 70,000 69,490 Freeport-McMoran Oil & Gas, LLC/FCX Oil & Gas, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 27,000 28,620 Freeport-McMoran Oil & Gas, LLC/FCX Oil & Gas, Inc. company guaranty sr. unsec. unsub. notes 6 7/8s, 2023 6,000 6,368 Hess Corp. sr. unsec. unsub. notes 7.3s, 2031 55,000 67,009 Kerr-McGee Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2031 110,000 149,864 Marathon Petroleum Corp. sr. unsec. unsub. notes 6 1/2s, 2041 25,000 30,460 Motiva Enterprises, LLC 144A sr. unsec. notes 6.85s, 2040 15,000 18,428 Noble Holding International, Ltd. company guaranty sr. unsec. notes 6.05s, 2041 60,000 50,699 Petrobras Global Finance BV company guaranty sr. unsec. notes 5 3/8s, 2021 (Brazil) 130,000 117,930 Petrobras Global Finance BV company guaranty sr. unsec. notes 3 7/8s, 2016 (Brazil) 70,000 68,662 Petrobras Global Finance BV company guaranty sr. unsec. unsub. notes 6 3/4s, 2041 (Brazil) 35,000 30,988 Petroleos Mexicanos 144A company guaranty sr. unsec. notes 4 1/2s, 2026 (Mexico) 60,000 60,747 Pride International, Inc. sr. unsec. notes 7 7/8s, 2040 120,000 139,221 Spectra Energy Capital, LLC sr. notes 8s, 2019 110,000 133,465 Statoil ASA company guaranty sr. unsec. notes 5.1s, 2040 (Norway) 70,000 84,106 Tosco Corp. sr. unsec. notes 8 1/8s, 2030 72,000 106,063 Weatherford International, LLC company guaranty sr. unsec. unsub. notes 6.8s, 2037 30,000 28,396 Williams Partners LP sr. unsec. notes 5.4s, 2044 43,000 42,997 Williams Partners LP sr. unsec. notes 4.3s, 2024 42,000 42,359 Financials (6.2%) Aflac, Inc. sr. unsec. notes 6.9s, 2039 120,000 168,037 Aflac, Inc. sr. unsec. notes 6.45s, 2040 52,000 68,741 Air Lease Corp. sr. unsec. unsub. notes 3 3/4s, 2022 25,000 25,405 American Express Co. jr. unsec. sub. FRN notes Ser. C, 4.9s, perpetual maturity 45,000 44,779 American Express Co. sr. unsec. notes 7s, 2018 16,000 18,485 American International Group, Inc. jr. sub. FRB bonds 8.175s, 2058 114,000 161,658 Aon PLC company guaranty sr. unsec. unsub. notes 4 1/4s, 2042 200,000 198,754 ARC Properties Operating Partnership LP/Clark Acquisition, LLC company guaranty sr. unsec. unsub. notes 4.6s, 2024 (R) 90,000 87,525 Assurant, Inc. sr. unsec. notes 6 3/4s, 2034 80,000 102,203 AXA SA 144A jr. unsec. sub. FRN notes 6.463s, perpetual maturity (France) 75,000 79,875 Bank of America Corp. jr. unsec. sub. FRN notes Ser. AA, 6.1s, perpetual maturity 67,000 67,670 Barclays Bank PLC 144A sub. notes 10.179s, 2021 (United Kingdom) 200,000 273,607 Berkshire Hathaway Finance Corp. company guaranty sr. unsec. unsub. notes 4.3s, 2043 98,000 107,806 BPCE SA 144A unsec. sub. notes 5.15s, 2024 (France) 200,000 213,947 CBL & Associates LP company guaranty sr. unsec. unsub. notes 5 1/4s, 2023 (R) 105,000 112,398 Citigroup, Inc. jr. unsec. sub. FRN notes 5 7/8s, perpetual maturity 34,000 34,425 Cooperatieve Centrale Raiffeisen-Boerenleenbank BA/Netherlands 144A jr. unsec. sub. FRN notes 11s, perpetual maturity (Netherlands) (*** REPLACE MATURITY DATE BY PERPETUAL MATURITY ***) 150,000 193,125 Credit Suisse Group AG 144A unsec. sub. notes 6 1/2s, 2023 (Switzerland) 200,000 228,984 DDR Corp. sr. unsec. unsub. notes 7 7/8s, 2020 (R) 95,000 118,399 Duke Realty LP company guaranty sr. unsec. notes 6 3/4s, 2020 (R) 62,000 73,687 Duke Realty LP company guaranty sr. unsec. unsub. notes 4 3/8s, 2022 (R) 122,000 131,023 EPR Properties unsec. notes 5 1/4s, 2023 (R) 50,000 53,803 Fairfax US, Inc. 144A company guaranty sr. unsec. notes 4 7/8s, 2024 35,000 35,263 Fifth Third Bancorp jr. unsec. sub. FRB bonds 5.1s, perpetual maturity 29,000 27,550 GE Capital Trust I unsec. sub. FRB bonds 6 3/8s, 2067 215,000 232,738 General Electric Capital Corp. sr. unsec. notes 6 3/4s, 2032 110,000 152,146 Genworth Holdings, Inc. sr. unsec. unsub. notes 7 5/8s, 2021 126,000 131,040 Hartford Financial Services Group, Inc. (The) sr. unsec. unsub. notes 6 5/8s, 2040 238,000 319,178 HBOS PLC 144A unsec. sub. bonds 6s, 2033 (United Kingdom) 215,000 254,081 Highwood Realty LP sr. unsec. bonds 5.85s, 2017 (R) 135,000 145,674 Hospitality Properties Trust sr. unsec. unsub. notes 4 1/2s, 2025 (R) 30,000 30,697 HSBC Finance Capital Trust IX FRN notes 5.911s, 2035 400,000 406,600 HSBC Holdings PLC unsec. sub. notes 5 1/4s, 2044 (United Kingdom) 200,000 228,286 HSBC USA Capital Trust I 144A company guaranty jr. unsec. sub. notes 7.808s, 2026 100,000 100,813 ING Bank NV 144A unsec. sub. notes 5.8s, 2023 (Netherlands) 200,000 227,436 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 45,000 49,444 JPMorgan Chase & Co. jr. unsec. sub. FRN notes 7.9s, perpetual maturity 110,000 118,388 JPMorgan Chase Capital XXIII company guaranty jr. unsec. sub. FRN notes 1.257s, 2047 488,000 383,080 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. bonds 7.8s, 2037 45,000 55,013 Liberty Mutual Insurance Co. 144A notes 7.697s, 2097 100,000 130,396 Massachusetts Mutual Life Insurance Co. 144A notes 8 7/8s, 2039 155,000 254,292 Merrill Lynch & Co., Inc. unsec. sub. notes 6.11s, 2037 150,000 182,612 MetLife Capital Trust IV 144A jr. unsec. sub. notes 7 7/8s, 2037 400,000 530,000 Mid-America Apartments LP sr. unsec. notes 4.3s, 2023 (R) 30,000 32,021 Nationwide Mutual Insurance Co. 144A notes 8 1/4s, 2031 60,000 86,693 Nordea Bank AB 144A sub. notes 4 7/8s, 2021 (Sweden) 200,000 219,300 OneAmerica Financial Partners, Inc. 144A bonds 7s, 2033 56,000 63,491 Pacific LifeCorp 144A sr. notes 6s, 2020 30,000 34,303 Primerica, Inc. sr. unsec. unsub. notes 4 3/4s, 2022 33,000 36,558 Progressive Corp. (The) jr. unsec. sub. FRN notes 6.7s, 2037 228,000 240,398 Prudential Financial, Inc. jr. unsec. sub. FRN notes 5 5/8s, 2043 35,000 37,275 Prudential Financial, Inc. jr. unsec. sub. FRN notes 5.2s, 2044 137,000 139,569 Prudential Financial, Inc. sr. unsec. notes 6 5/8s, 2040 35,000 46,901 Realty Income Corp. sr. unsec. notes 4.65s, 2023 (R) 120,000 130,753 Royal Bank of Scotland PLC (The) unsec. sub. FRN notes Ser. REGS, 9 1/2s, 2022 (United Kingdom) 190,000 214,605 Santander Issuances SAU 144A company guaranty sr. unsec. unsub. notes 5.911s, 2016 (Spain) 100,000 104,491 Santander UK PLC 144A unsec. sub. notes 5s, 2023 (United Kingdom) 65,000 69,762 Standard Chartered PLC unsec.sub. notes 5.7s, 2022 (United Kingdom) 200,000 222,180 State Street Capital Trust IV company guaranty jr. unsec. sub. FRB bonds 1.271s, 2037 306,000 259,718 Teachers Insurance & Annuity Association of America 144A unsec. sub. notes 6.85s, 2039 40,000 55,741 Travelers Property Casualty Corp. sr. unsec. unsub. bonds 7 3/4s, 2026 40,000 54,732 UBS AG/Stamford, CT jr. unsec. sub. notes 7 5/8s, 2022 360,000 436,636 Wells Fargo & Co. jr. unsec. sub. FRB bonds Ser. U, 5 7/8s, perpetual maturity 65,000 68,738 Willis Group Holdings PLC company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 110,000 123,893 WP Carey, Inc. sr. unsec. unsub. notes 4.6s, 2024 (R) 135,000 139,686 ZFS Finance USA Trust V 144A FRB bonds 6 1/2s, 2037 30,000 31,725 Government (0.5%) International Bank for Reconstruction & Development sr. unsec. unsub. bonds 7 5/8s, 2023 (Supra-Nation) 500,000 704,450 Health care (0.2%) Actavis Funding SCS company guaranty sr. unsec. unsub. notes 4 3/4s, 2045 (Luxembourg) 10,000 10,629 Actavis Funding SCS company guaranty sr. unsec. unsub. notes 3.45s, 2022 (Luxembourg) 10,000 10,243 Aetna, Inc. sr. unsec. unsub. notes 6 3/4s, 2037 48,000 67,039 Anthem, Inc. sr. unsec. unsub. notes 4 5/8s, 2042 30,000 32,519 Medtronic PLC 144A sr. unsec. notes 4 3/8s, 2035 20,000 21,749 Medtronic PLC 144A sr. unsec. notes 3 1/2s, 2025 20,000 20,908 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 4.95s, 2024 (R) 70,000 73,752 Omega Healthcare Investors, Inc. 144A company guaranty sr. unsec. notes 4 1/2s, 2027 (R) 20,000 19,550 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 4 3/4s, 2020 17,000 18,680 UnitedHealth Group, Inc. sr. unsec. unsub. notes 4 5/8s, 2041 45,000 51,652 Technology (0.1%) Apple, Inc. sr. unsec. unsub. notes 3.45s, 2045 87,000 81,736 Fidelity National Information Services, Inc. company guaranty sr. unsec. unsub. notes 5s, 2022 122,000 129,359 Jabil Circuit, Inc. sr. unsec. notes 8 1/4s, 2018 20,000 23,150 Transportation (0.3%) Burlington Northern Santa Fe, LLC sr. unsec. notes 5.4s, 2041 85,000 102,312 Burlington Northern Santa Fe, LLC sr. unsec. unsub. notes 5 3/4s, 2040 40,000 49,912 Continental Airlines, Inc. pass-through certificates Ser. 97-4A, 6.9s, 2018 6,729 7,141 Continental Airlines, Inc. pass-through certificates Ser. 98-1A, 6.648s, 2017 20,621 21,549 Kansas City Southern Railway Co. (The) company guaranty sr. unsec. notes 4.3s, 2043 13,000 13,730 Norfolk Southern Corp. sr. unsec. notes 6s, 2111 60,000 76,110 Southwest Airlines Co. pass-through certificates Ser. 07-1, 6.15s, 2022 85,971 99,081 United Airlines 2014-2 Class A Pass Through Trust sr. notes Ser. A, 3 3/4s, 2026 20,000 20,875 Utilities and power (1.9%) Appalachian Power Co. sr. notes Ser. L, 5.8s, 2035 55,000 69,083 Arizona Public Services Co. sr. unsec. notes 4 1/2s, 2042 23,000 25,912 Beaver Valley Funding Corp. sr. bonds 9s, 2017 11,000 11,880 Commonwealth Edison Co. sr. mtge. bonds 5 7/8s, 2033 15,000 19,626 Consolidated Edison Co. of New York, Inc. sr. unsec. unsub. notes 4.2s, 2042 35,000 37,480 Duke Energy Carolinas, LLC sr. mtge. notes 4 1/4s, 2041 70,000 77,375 EDP Finance BV 144A sr. unsec. unsub. notes 6s, 2018 (Netherlands) 100,000 108,752 El Paso Natural Gas Co., LLC sr. unsec. unsub. bonds 8 3/8s, 2032 75,000 96,404 El Paso Pipeline Partners Operating Co., LP company guaranty sr. unsec. notes 6 1/2s, 2020 30,000 34,343 Electricite de France (EDF) 144A sr. unsec. notes 6.95s, 2039 (France) 120,000 168,022 Electricite de France (EDF) 144A sr. unsec. notes 6s, 2114 (France) 100,000 120,490 Electricite de France (EDF) 144A sr. unsec. unsub. notes 5.6s, 2040 (France) 40,000 49,498 Energy Transfer Partners LP sr. unsec. unsub. notes 7.6s, 2024 30,000 37,377 Energy Transfer Partners LP sr. unsec. unsub. notes 6 1/2s, 2042 117,000 135,111 Energy Transfer Partners LP sr. unsec. unsub. notes 5.2s, 2022 35,000 38,129 Ente Nazionale Idrocarburi (ENI) SpA 144A sr. unsec. notes 4.15s, 2020 (Italy) 130,000 138,008 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. notes 4.85s, 2042 55,000 58,799 FirstEnergy Transmission, LLC 144A sr. unsec. unsub. notes 5.45s, 2044 140,000 157,602 Iberdrola International BV company guaranty sr. unsec. unsub. notes 6 3/4s, 2036 (Spain) 30,000 39,432 ITC Holdings Corp. 144A sr. unsec. notes 6.05s, 2018 40,000 44,730 Kansas Gas and Electric Co. bonds 5.647s, 2021 27,852 28,131 Kinder Morgan Energy Partners LP sr. unsec. unsub. notes 5.4s, 2044 16,000 16,577 Kinder Morgan Energy Partners LP sr. unsec. unsub. notes 3 1/2s, 2021 40,000 40,265 MidAmerican Funding, LLC sr. bonds 6.927s, 2029 10,000 13,543 Oncor Electric Delivery Co., LLC sr. notes 7s, 2022 55,000 70,456 Oncor Electric Delivery Co., LLC sr. notes 4.1s, 2022 60,000 65,800 Pacific Gas & Electric Co. sr. unsec. notes 6.35s, 2038 55,000 74,746 Pacific Gas & Electric Co. sr. unsub. notes 5.8s, 2037 30,000 38,238 Potomac Edison Co. (The) 144A sr. bonds 5.8s, 2016 37,000 39,014 PPL WEM Holdings, Ltd. 144A sr. unsec. notes 5 3/8s, 2021 (United Kingdom) 210,000 241,694 Puget Sound Energy, Inc. jr. sub. FRN notes Ser. A, 6.974s, 2067 99,000 100,609 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes 6.572s, 2017 15,000 16,578 Texas-New Mexico Power Co. 144A 1st mtge. bonds Ser. A, 9 1/2s, 2019 135,000 169,617 TransCanada PipeLines, Ltd. jr. unsec. sub. FRN notes 6.35s, 2067 (Canada) 180,000 174,600 Westar Energy, Inc. sr. mtge. notes 4 1/8s, 2042 35,000 37,530 Wisconsin Energy Corp. jr. unsec. sub. FRN notes 6 1/4s, 2067 300,000 300,580 Total corporate bonds and notes (cost $19,885,049) MORTGAGE-BACKED SECURITIES (0.9%) (a) Principal amount Value Citigroup Commercial Mortgage Trust FRB Ser. 07-C6, Class A4, 5.703s, 2049 $285,000 $307,897 COMM Mortgage Trust FRB Ser. 14-CR18, Class C, 4.74s, 2047 161,000 171,462 FRB Ser. 13-CR13, Class AM, 4.449s, 2023 62,000 68,585 Federal Home Loan Mortgage Corporation FRB Ser. T-56, Class A, IO, 0.524s, 2043 650,471 11,002 FRB Ser. T-56, Class 2, IO, zero %, 2043 574,593 — FIRSTPLUS Home Loan Owner Trust 1997-3 Ser. 97-3, Class B1, 7.79s, 2023 (In default) (NON) 14,822 1 GE Business Loan Trust 144A FRB Ser. 04-2, Class D, 2.925s, 2032 17,970 15,076 JPMBB Commercial Mortgage Securities Trust FRB Ser. 14-C25, Class C, 4.45s, 2047 71,000 74,461 JPMorgan Chase Commercial Mortgage Securities Trust FRB Ser. 13-C10, Class C, 4.159s, 2047 109,000 113,201 LB Commercial Mortgage Trust 144A Ser. 99-C1, Class G, 6.41s, 2031 41,681 44,286 Ser. 98-C4, Class H, 5.6s, 2035 122,786 127,900 Morgan Stanley Capital I Trust FRB Ser. 07-HQ12, Class A2, 5.671s, 2049 11,443 11,457 Morgan Stanley Capital I Trust 144A FRB Ser. 12-C4, Class D, 5.526s, 2045 217,000 241,651 TIAA Real Estate CDO, Ltd. Ser. 03-1A, Class E, 8s, 2038 226,882 56,720 Wells Fargo Commercial Mortgage Trust Ser. 12-LC5, Class AS, 3.539s, 2045 61,000 64,450 WF-RBS Commercial Mortgage Trust Ser. 14-C19, Class C, 4.646s, 2047 75,000 80,190 Total mortgage-backed securities (cost $1,345,393) MUNICIPAL BONDS AND NOTES (0.1%) (a) Principal amount Value CA State G.O. Bonds (Build America Bonds), 7 1/2s, 4/1/34 $30,000 $44,895 North TX, Tollway Auth. Rev. Bonds (Build America Bonds), 6.718s, 1/1/49 55,000 82,089 OH State U. Rev. Bonds (Build America Bonds), 4.91s, 6/1/40 40,000 47,550 Total municipal bonds and notes (cost $125,195) CONVERTIBLE PREFERRED STOCKS (0.1%) (a) Shares Value Oportun Financial Corp. Ser. H, zero % cv. pfd. (acquired 2/6/15, cost $72,763) (Private) (F) (RES) (NON) 25,555 $65,486 United Technologies Corp. $3.75 cv. pfd. 1,576 96,987 Total convertible preferred stocks (cost $151,563) SHORT-TERM INVESTMENTS (6.2%) (a) Principal amount/shares Value Putnam Short Term Investment Fund 0.09% (AFF) Shares 9,294,587 $9,294,587 U.S. Treasury Bills with an effective yield of 0.02%, April 16, 2015 $150,000 149,998 Total short-term investments (cost $9,444,585) TOTAL INVESTMENTS Total investments (cost $150,754,746) (b) FORWARD CURRENCY CONTRACTS at 3/31/15 (aggregate face value $4,576,542) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Barclays Bank PLC Canadian Dollar Buy 4/15/15 $199,331 $207,235 $(7,904) Citibank, N.A. Euro Sell 6/17/15 485,979 507,460 21,481 Credit Suisse International British Pound Sell 6/17/15 560,881 581,502 20,621 Euro Sell 6/17/15 191,055 199,547 8,492 Deutsche Bank AG British Pound Sell 6/17/15 688,830 714,146 25,316 HSBC Bank USA, National Association Euro Sell 6/17/15 226,898 236,924 10,026 JPMorgan Chase Bank N.A. Canadian Dollar Sell 4/15/15 453,289 486,431 33,142 Euro Sell 6/17/15 44,669 46,663 1,994 State Street Bank and Trust Co. Canadian Dollar Sell 4/15/15 222,618 238,756 16,138 Euro Sell 6/17/15 635,701 663,846 28,145 UBS AG Euro Sell 6/17/15 312,792 325,253 12,461 WestPac Banking Corp. Canadian Dollar Sell 4/15/15 365,189 368,779 3,590 Total TBA SALE COMMITMENTS OUTSTANDING at 3/31/15 (proceeds receivable $7,421,445) (Unaudited) Principal Settlement Agency amount date Value Federal National Mortgage Association, 4 1/2s, April 1, 2045 $3,000,000 4/14/15 $3,272,813 Federal National Mortgage Association, 3 1/2s, April 1, 2045 3,000,000 4/14/15 3,151,640 Government National Mortgage Association, 3s, May 1, 2045 1,000,000 5/20/15 1,027,656 Total OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/15 (Unaudited) Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) JPMorgan Chase Bank N.A. baskets 2,964 $— 7/16/15 (3 month USD-LIBOR-BBA plus 30 bp) A basket (JPCMPTMD) of common stocks $36,244 Total $— Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate or yield at the close of the reporting period G.O. Bonds General Obligation Bonds IO Interest Only MTN Medium Term Notes REGS Securities sold under Regulation S may not be offered, sold or delivered within the United States except pursuant to an exemption from, or in a transaction not subject to, the registration requirements of the Securities Act of 1933. TBA To Be Announced Commitments Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2015 through March 31, 2015 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $151,770,393. (b) The aggregate identified cost on a tax basis is $151,136,231, resulting in gross unrealized appreciation and depreciation of $18,031,736 and $3,057,592, respectively, or net unrealized appreciation of $14,972,144. (NON) This security is non-income-producing. (RES) This security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $65,486, or less than 0.1% of net assets. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund* $8,747,063 $8,540,420 $7,992,896 $2,923 $9,294,587 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (F) This security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (R) Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $7,383,601 to cover certain derivative contracts and delayed delivery securities. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value, and are classified as Level 2 securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Stripped securities: The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The fair value of these securities is highly sensitive to changes in interest rates. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to gain exposure to currencies. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Total return swap contracts: The fund entered into OTC total return swap contracts, which are arrangements to exchange a market-linked return for a periodic payment, both based on a notional principal amount, to manage exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. For the fund's average notional amount on OTC total return swap contracts, see the appropriate table at the end of these footnotes. TBA commitments: The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price and par amount have been established, the actual securities have not been specified. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. The fund may also enter into TBA sale commitments to hedge its portfolio positions or, to sell mortgage-backed securities it owns under delayed delivery arrangements or to take a short position in mortgage-backed securities. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA commitments, which are accounted for as purchase and sale transactions, may be considered securities themselves, and involve a risk of loss due to changes in the value of the security prior to the settlement date as well as the risk that the counterparty to the transaction will not perform. Counterparty risk is mitigated by having a master agreement between the fund and the counterparty. Unsettled TBA commitments are valued at their fair value according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in fair value is recorded by the fund as an unrealized gain or loss. Based on market circumstances, Putnam Management will determine whether to take delivery of the underlying securities or to dispose of the TBA commitments prior to settlement. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements that govern OTC derivative and foreign exchange contracts and Master Securities Forward Transaction Agreements that govern transactions involving mortgage backed and other asset backed securities that may result in delayed delivery (Master Agreements) with certain counterparties entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties' general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund's custodian and, with respect to those amounts which can be sold or repledged, are presented in the fund's portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $110,270 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. With respect to ISDA Master Agreements, termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term or short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $7,904 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund at period end for these agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Basic materials $4,286,643 $559,206 $— Capital goods 4,843,576 556,425 — Communication services 4,149,721 — — Conglomerates 353,393 143,126 — Consumer cyclicals 12,139,582 — — Consumer staples 8,848,296 — — Energy 7,474,979 90,985 — Financials 15,017,004 424,662 — Health care 15,582,280 — — Technology 19,851,697 170,822 — Transportation 2,044,588 — — Utilities and power 3,081,024 — — Total common stocks — Convertible preferred stocks $— $96,987 $65,486 Corporate bonds and notes — 22,335,026 — Mortgage-backed securities — 1,331,618 56,721 Municipal bonds and notes — 174,534 — U.S. government and agency mortgage obligations — 17,297,462 — U.S. treasury obligations — 15,687,947 — Short-term investments 9,294,587 149,998 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $173,502 $— TBA sale commitments — (7,452,109) — Total return swap contracts — 36,244 — Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any, (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above) did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund's net assets and were not considered a significant portion of the fund's portfolio. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Foreign exchange contracts	$181,406	$7,904 Equity contracts	36,244	— Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Forward currency contracts (contract amount)$5,000,000 OTC total return swap contracts (notional)$280,000 The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Barclays Bank PLC Citibank, N.A. Credit Suisse International Deutsche Bank AG HSBC Bank USA, National Association JPMorgan Chase Bank N.A. State Street Bank and Trust Co. UBS AG WestPac Banking Corp. Total Assets: OTC Total return swap contracts*# — 36,244 — — — 36,244 Forward currency contracts# — 21,481 29,113 25,316 10,026 35,136 44,283 12,461 3,590 181,406 Total Assets $— $21,481 $29,113 $25,316 $10,026 $71,380 $44,283 $12,461 $3,590 $217,650 Liabilities: OTC Total return swap contracts*# — Forward currency contracts# 7,904 — 7,904 Total Liabilities $7,904 $— $— $— $— $— $— $— $— $7,904 Total Financial and Derivative Net Assets $(7,904) $21,481 $29,113 $25,316 $10,026 $71,380 $44,283 $12,461 $3,590 $209,746 Total collateral received (pledged)##† $— $— $29,113 $— $— $— $— $— $— Net amount $(7,904) $21,481 $— $25,316 $10,026 $71,380 $44,283 $12,461 $3,590 * Excludes premiums, if any. † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: May 29, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: May 29, 2015 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: May 29, 2015
